     Case: 1:20-cv-02723 Document #: 32 Filed: 03/26/21 Page 1 of 3 PageID #:109



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


SALVATORE PRESTA, et al.,
        Plaintiffs,                             No. 20-CV-2723
v.                                              Hon. Judge Rebecca R. Pallmeyer
COOK COUNTY COLLEGE TEACHERS
UNION AFT LOCAL 1600, et al.                       JOINT STATUS REPORT
        Defendants.


     The parties submit this Joint Status Report in compliance with the Court’s

October 1, 2020 order directing the parties to do so within 14 days after a decision on

the merits by the Seventh Circuit in Bennett v. AFSCME, Council 31, et al.

       1.     On May 5, 2020, Plaintiffs filed this action, raising two claims:

              (1)     Plaintiffs allege that their First Amendment rights were
                      violated when the union and their employer withheld union dues
                      from their paychecks because their signing of union membership
                      cards prior to the Supreme Court’s decision in Janus v.
                      AFSCME Council 31, 138 S. Ct. 2448, 2486 (2018) did not
                      constitute affirmative consent to waive their alleged First
                      Amendment right under Janus to not pay money to the union;
                      and

              (2)     Plaintiffs allege that Illinois state law requiring that a union
                      serve as an exclusive bargaining agent for all employees in a
                      bargaining unit violates the free speech and free association
                      rights of Plaintiffs by granting the union the power to
                      speak/lobby on their behalf to their employer, a government
                      entity, even though they are no longer members and do not wish
                      to associate with the union.

       2.     On June 30, 2020, the parties jointly submitted a motion to stay

proceedings, based on the fact that Bennett v. AFSCME, Council 31, et al., No. 20-

1621, a case raising the exact same two claims that Plaintiffs raise in this case, was


                                           1
    Case: 1:20-cv-02723 Document #: 32 Filed: 03/26/21 Page 2 of 3 PageID #:110




at that time pending before the United States Court of Appeals for the Seventh

Circuit.

       3.     On July 6, 2020, this Court entered an order granting the joint motion

to stay the case, and stayed this matter pending the outcome of Bennett in the

Seventh Circuit.

       4.     On October 1, 2020, this Court entered an order continuing the stay in

this case and directing the parties to issue a joint status report within 14 days of

the Seventh Circuit’s decision in Bennett, or by March 30, whichever was sooner.

       5.     On December 3, 2020, this Court entered an order striking the State

Defendants’ motion to dismiss without prejudice to renewal, the only outstanding

motion at the time the stay was entered.

       6.     On March 12, 2021, the Seventh Circuit panel issued its opinion in

Bennett, affirming the District Court’s order granting summary judgment on both of

plaintiff’s claims for defendants, and denying summary judgment for plaintiff.

       7.     The parties agree that the Bennett decision is dispositive of both of

Plaintiffs’ claims raised in this case.

       8.     Thus, the parties request that this Court remove the stay in this case

and grant the parties 21 days to discuss among themselves how to proceed in light

of their agreement that Bennett is controlling precedent on this case, and file the

appropriate motion(s) or other filings.


Dated: March 26, 2021




                                           2
   Case: 1:20-cv-02723 Document #: 32 Filed: 03/26/21 Page 3 of 3 PageID #:111




Respectfully Submitted,

By:    /s/ Jeffrey Schwab                     By:   /s/ Joshua B. Shiffrin

Jeffrey M. Schwab                             Joshua B. Shiffrin
James J. McQuaid                              John M. West
Liberty Justice Center                        Leon Dayan
208 South LaSalle Street, Suite 1690          BREDHOFF & KAISER, P.L.L.C.
Chicago, Illinois 60604                       805 Fifteenth Street N.W., Suite 1000
Telephone (312) 637-2280                      Washington, DC 20005
Facsimile (312) 263-7702                      (202) 842-2600
jschwab@libertyjusticecenter.org              jshiffrin@bredhoff.com
jmcquaid@libertyjusticecenter.org             jwest@bredhoff.com
                                              ldayan@bredhoff.com
Attorneys for Plaintiffs

By:   /s/ Hal Dworkin                         George A. Luscombe, III
                                              Robert E. Bloch
Hal Dworkin                                   DOWD, BLOCH, BENNETT,
Assistant Attorney General                    CERVONE, AUERBACH & YOKICH
Office of the Illinois Attorney General       8 S. Michigan Avenue, 19th Floor
100 W. Randolph Street, 13th Floor            Chicago, Illinois 60603
Chicago, Illinois 60601                       Telephone: (312) 372-1361
(312) 814-5159                                gluscombe@laboradvocates.com
HDworkin@atg.state.il.us                      rebloch@laboradvocates.com

Attorney for State Defendants                 Attorneys for Defendant Cook County
                                              College Teachers Union AFT Local 1600
By:    /s/ Daniel E. Cannon

Daniel E. Cannon
Kusper & Raucci Chartered
30 N. LaSalle Street
Suite 2121
Chicago, Illinois 60602
(312) 332-5000 ext. 344
dec@kusperraucci.com

Attorneys for South Suburban College




                                          3
